United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
San Diego, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-2076
Issued: August 10, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 10, 2010 appellant timely appealed the June 28, 2010 merit decision of the
Office of Workers’ Compensation Programs (OWCP), which affirmed the termination of her
wage-loss compensation and medical benefits.
Pursuant to the Federal Employees’
1
Compensation Act (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether OWCP properly terminated appellant’s wage-loss compensation and
medical benefits effective January 21, 2010.
FACTUAL HISTORY
Appellant, then a 53-year-old letter carrier, has an accepted claim for cervical, thoracic
and lumbosacral strains that arose on or about March 18, 1996. She sustained another
1

5 U.S.C. §§ 8101-8193.

employment-related injury on December 26, 1996, which OWCP accepted for aggravation of
cervical strain. The case files for the March 18 and December 26, 1996 injuries were combined,
with the March 18, 1996 employment claim designated as the master file. OWCP subsequently
accepted temporary aggravation of fibromyalgia.2 Effective January 26, 2001, it terminated
compensation and medical benefits with respect to all accepted conditions other than cervical
strain.3
For several years appellant worked in a limited-duty capacity as a consequence of her
employment injuries;4 but the employing establishment withdrew her limited-duty assignment
effective March 4, 2006. Because her employing establishment was no longer able to
accommodate her work restrictions, OWCP placed her on the periodic compensation rolls. For
approximately three years appellant received wage-loss compensation for temporary total
disability.
On November 5, 2009 OWCP issued a notice of proposed termination of benefits. It
proposed to terminate appellant’s compensation and medical benefits based on the opinion of
Dr. Thomas J. Sabourin, a Board-certified orthopedic surgeon and OWCP referral physician,
who examined appellant on August 10, 2009. Appellant’s chief complaint at the time was pain
in the cervical spine and right shoulder.5 Dr. Sabourin diagnosed degenerative disc disease of
the cervical spine (C5-6, C6-7) and status post right shoulder arthroscopy for impingement
syndrome.6 He advised that appellant’s right shoulder condition was permanent and stationary
with very little in the way of symptomatology or objective findings. Appellant’s cervical spine
was much more symptomatic, but from an overall orthopedic viewpoint she had relatively mild
problems. As to the cause of her ongoing cervical complaints, Dr. Sabourin had difficulty
distinguishing the pain associated with her degenerative disc disease and the pain associated with
her chronic cervical strain.7 Because of his inability to differentiate between the two,
Dr. Sabourin did not believe appellant’s employment-related condition had resolved. He
2

OWCP found that the employment-related temporary aggravation ceased as of March 18, 1997.

3

By decision dated November 14, 2001, the Branch of Hearings and Review affirmed OWCP’s January 26, 2001
termination of benefits. Appellant did not appeal OWCP’s hearing representative’s November 14, 2001 merit
decision.
4

Appellant also has an accepted claim for a right shoulder injury that occurred on or about July 31, 2002 (File
No. xxxxxx366).
5

Appellant advised Dr. Sabourin that she first experienced neck pain in the 1980’s when she was on some type of
entertainment ride and was tossed about. She sought medical treatment at the time and her condition improved prior
to her March 18, 1996 employment injury.
6

Based on a review of appellant’s medical records, Dr. Sabourin noted that she had significant psychological
problems and was reportedly disabled from a psychological standpoint. He did not offer his personal opinion
regarding appellant’s psychological condition other than to note that during his examination she demonstrated a
pleasant personality without significant anxiety or overt psychological manifestations.
7

Dr. Sabourin questioned whether the diagnosis of “chronic” cervical strain included in the statement of accepted
facts (SOAF) was the appropriate diagnosis. He explained that a cervical strain would normally be expected to
resolve within six months. Whereas with the accepted “chronic” cervical strain, appellant might well be expected to
have pain the remainder of her life. The latter condition Dr. Sabourin associated with a pain syndrome.

2

provided work restrictions with respect to both cervical and right shoulder conditions, which
included a six-hour limitation on reaching with the right shoulder and a two-hour limitation
reaching above shoulder level. Dr. Sabourin also imposed a six-hour limitation with respect to
pushing, pulling, lifting, squatting, kneeling and climbing, as well as corresponding weight
restrictions (10 to 20 pounds). Upon reviewing his August 10, 2009 report, OWCP sought
clarification from Dr. Sabourin.
In a supplemental report dated October 23, 2009, Dr. Sabourin stated that he disagreed
with the SOAF, which indicated that appellant’s problem was chronic cervical strain. In his
opinion, appellant had preexisting degenerative disc disease that was nonwork related.
Dr. Sabourin added that it was more likely than not that her cervical neck pain was related to her
cervical degenerative disc disease (C5-6, C6-7) and not a work-related condition. He further
stated that the symptom of cervical pain was not indicative of a temporary or permanent
aggravation, but merely a symptom of the underlying disease. Dr. Sabourin indicated that
“chronic cervical strain” was not appellant’s true diagnosis. He believed she initially sustained a
cervical injury in the 1980’s -- a so-called entertainment injury -- and over a period of time she
developed a chronic mild degenerative disc disease of the cervical spine, which was confirmed
by recent x-rays. Appellant’s “pain syndrome” arose from her multilevel cervical degenerative
disc disease, which according to Dr. Sabourin was a preexisting and chronically evolving process
unrelated to her work injuries.
In a report dated December 23, 2009, appellant’s treating physician, Dr. Kristi A. Dove,
noted that she recently examined appellant and had reviewed Dr. Sabourin’s October 23, 2009
report. She diagnosed degenerative disc disease of the cervical spine, pain disorder associated
with both psychological features and a general medical condition and major depressive episode.8
Dr. Dove recommended that appellant resume cognitive behavioral therapy and functional
restoration/physical therapy. She advised that appellant had been overwhelmed by recent
medical/legal proceedings, which left her without any energy whatsoever. Appellant reportedly
remained at home except when she had to attend medical appointments. Dr. Dove noted that
appellant had been extremely depressed, asocial and anhedonic. As to appellant’s right shoulder
condition, she indicated that appellant was permanent and stationery. Dr. Dove did not
specifically address appellant’s cervical strain, other than noting that Dr. Sabourin imposed
certain work restrictions. She indicated that appellant required further medical attention
regarding her current psychiatric status as it related to her pain disorder associated with both
psychological features and a general medical condition.
By decision dated January 21, 2010, OWCP terminated appellant’s compensation and
medical benefits based on Dr. Sabourin’s opinion.
8

Dr. Dove is a Board-certified neurologist. She first examined appellant in August 2003 at which time she
diagnosed post-traumatic myofascial pain syndrome, carpal tunnel syndrome (industrial), right shoulder
impingement syndrome, right lateral epicondylitis and industrial aggravation of cervical degenerative joint disease.
Dr. Dove attributed all of the diagnosed conditions to appellant’s employment with the employing establishment, but
not specifically to the March 18, 1996 employment injury. In 2006, she referred appellant to a psychologist,
Dr. Lynne DeBoskey, who diagnosed major depressive disorder and pain disorder associated with both depression
and physical injuries, secondary to a March 18, 1986 industrial-related injury. OWCP has not accepted an
employment-related psychiatric condition.

3

Appellant requested a hearing, which was held on April 14, 2010. She submitted
treatment notes and a March 5, 2010 narrative report from Dr. Dove, who diagnosed cervical
discogenic syndrome with residual radiculopathy and stenosis, rotator cuff syndrome status post
arthroscopy, lumbar radiculopathy and major depressive episode. Regarding appellant’s cervical
and lumbosacral spine, Dr. Dove advised that she was limited to performing semi-sedentary
work that allowed for sitting half the time and standing or walking the other half. As to the
amount of physical effort required, she indicated it should be minimal regardless of whether
standing, walking or sitting. Dr. Dove also noted that appellant’s condition precluded repetitive
neck flexion. With respect to the cause of appellant’s ongoing cervical and lumbar conditions,
she apportioned 15 percent to a “hereditary propensity to degenerative pathology.” Dr. Dove
further stated that, absent the industrial exposure, 85 percent of the pathology appellant currently
displayed would be nonexistent. Regarding appellant’s depressive symptoms, she apportioned
greater than 51 percent to her employment with the employing establishment. Dr. Dove
recommended further medical treatment in the form of pain management and cognitive
behavioral therapy.
In a decision dated June 28, 2010, OWCP’s hearing representative affirmed the
January 21, 2010 decision.
LEGAL PRECEDENT
Once OWCP accepts a claim and pays compensation, it bears the burden to justify
modification or termination of benefits.9 Having determined that an employee has a disability
causally related to her federal employment, it may not terminate compensation without
establishing either that the disability has ceased or that it is no longer related to the
employment.10 The right to medical benefits for an accepted condition is not limited to the
period of entitlement to compensation for disability.11 To terminate authorization for medical
treatment, OWCP must establish that the employee no longer has residuals of an employmentrelated condition which require further medical treatment.12
ANALYSIS
Following the termination of appellant’s benefits in 2001, the unresolved condition was
her cervical strain. OWCP’s January 26, 2001 termination of benefits is not an issue currently
before the Board.13 It has not accepted any psychiatric or emotional condition -- depression
and/or pain disorder -- as related to the accepted March 18, 1996 employment injury.

9

Curtis Hall, 45 ECAB 316 (1994).

10

Jason C. Armstrong, 40 ECAB 907 (1989).

11

Furman G. Peake, 41 ECAB 361, 364 (1990); Thomas Olivarez, Jr., 32 ECAB 1019 (1981).

12

Calvin S. Mays, 39 ECAB 993 (1988).

13

See supra note 3.

4

Appellant’s treating physician, Dr. Dove, advised that appellant’s ongoing orthopedic and
psychological conditions are employment related. As to appellant’s spine-related orthopedic
conditions, OWCP found that her lumbosacral strain had resolved. Dr. Dove’s most recent
report included a diagnosis of lumbar radiculopathy, which she attributed to appellant’s
employment with the employing establishment; but Dr. Dove offered no explanation of how a
lumbosacral strain that occurred some 15 years prior would presently manifest itself in the form
of lumbar radiculopathy. The opinion is further diminished in probative value given the fact that
when Dr. Dove initially examined appellant in August 2003, there were no subjective
complaints, physical findings or a specific diagnosis relative to the lumbar spine. Dr. Dove
treated appellant approximately three years before there was any mention of lumbar
radiculopathy. She first diagnosed lumbar radiculopathy in July 2006, after appellant had
already stopped working and there was no mention of this condition being employment related.
Dr. Dove subsequently diagnosed lumbosacral neuritis “NOS.” In July 2007, appellant advised
Dr. Dove that weight gain had aggravated her low back pain. She reportedly had been unable to
exercise and was having tremendous difficulty losing weight. Since July 2006 Dr. Dove has
diagnosed lumbar radiculopathy or lumbar neuritis “NOS” without offering a clear explanation
as to how this diagnosis is causally related to appellant’s March 18, 1996 employment injury.
With respect to appellant’s cervical condition, Dr. Dove’s reports do not include a
diagnosis of cervical strain. Instead, she diagnosed cervical discogenic syndrome with residual
radiculopathy and stenosis. As noted, OWCP accepted cervical strain, not cervical degenerative
disc disease or cervical discogenic syndrome. Dr. Dove apportioned 15 percent of appellant’s
current spine-related complaints to what she described as a “hereditary propensity to
degenerative pathology.” The other 85 percent she attributed to appellant’s industrial exposure.
However, Dr. Dove did not offer a salient explanation for the reason she was able to apportion
appellant’s current cervical complaints between her degenerative condition and her employment
exposure. Accordingly, the Board finds that her opinion does not adequately establish a causal
relationship between appellant’s current cervical and lumbar complaints and her March 18, 1996
employment injury.14
In contrast, Dr. Sabourin provided a rationalized opinion in which he clearly explained
that appellant’s ongoing cervical complaints were causally related to her preexisting
degenerative disc disease as opposed to her employment-related cervical strain, which would
normally be expected to resolve within six months. In an October 23, 2009 report, he explained
that her ongoing cervical pain was not indicative of an employment-related aggravation of her
underlying degenerative condition, but merely a symptom of the underlying condition. Lastly,
Dr. Sabourin noted that appellant’s pain syndrome was unrelated to her employment injury, but
was instead the result of her preexisting and chronically evolving multilevel cervical
degenerative disc disease. The Board finds that OWCP properly relied on Dr. Sabourin’s
14

Causal relationship is a medical question, which generally requires rationalized medical opinion evidence to
resolve the issue. See Robert G. Morris, 48 ECAB 238 (1996). A physician’s opinion on whether there is a causal
relationship between the diagnosed condition and the implicated employment factors must be based on a complete
factual and medical background. Victor J. Woodhams, 41 ECAB 345, 352 (1989). Additionally, the physician’s
opinion must be expressed in terms of a reasonable degree of medical certainty and must be supported by medical
rationale, explaining the nature of the relationship between the diagnosed condition and appellant’s specific
employment factors. Id.

5

opinion as a basis for terminating compensation and medical benefits with respect to appellant’s
March 18, 1996 employment-related cervical strain.
As noted, OWCP did not accept a psychiatric or emotional condition -- depression and/or
pain disorder -- as stemming from the accepted March 18, 1996 employment injury. Dr. Dove
and Dr. DeBoskey both stated that appellant developed a psychiatric condition as a consequence
of her March 18, 1996 employment injury. She first diagnosed major depressive episode/anxiety
in December 2005. At that time, Dr. Dove noted that appellant had been under increased stress
at work. Appellant felt she was being harassed because of her workers’ compensation claims
and because she was dating a carrier. A supervisor reportedly told her that management believed
she was talking to her carrier-boyfriend when she should have been working. Dr. Dove’s
December 6, 2005 treatment notes also mentioned that appellant was expected to attend an
official meeting regarding her use of a cell phone while driving. At the time, there was no
indication that appellant’s March 18, 1996 employment injury either caused or contributed to her
diagnosed major depressive episode/anxiety.
On January 31, 2006 Dr. Dove first diagnosed pain disorder. A couple months later when
the employing establishment withdrew appellant’s limited-duty assignment, she found appellant
totally disabled on both a psychological and physical basis. Appellant reportedly thought of
committing suicide when she learned her limited-duty assignment was no longer available.
Dr. Dove described appellant as distraught when she examined her on March 2, 2006. She then
referred appellant to Dr. DeBoskey, who in a report dated July 10, 2006 diagnosed major
depressive disorder and pain disorder secondary to a March 18, 1986 industrial-related injury.
In her two most recent narrative reports, Dr. Dove continued to diagnose pain disorder
and major depressive episode. The December 23, 2009 report noted that appellant had been
overwhelmed by recent medical/legal proceedings, which left her without any energy
whatsoever. In a March 5, 2010 report, Dr. Dove stated that she believed that 51 percent of all
causes of appellant’s depressive symptoms were related to her employment. However, in this
latest report, she did not specify what particular employment factors or incidents she believed
were responsible for appellant’s depression.
Where an employee claims that a condition not accepted or approved by OWCP was due
to an employment injury, she bears the burden of proof to establish that the condition is causally
related to the employment injury.15 Since December 2005, Dr. Dove has repeatedly identified
factors unrelated to the March 18, 1996 employment injury that either caused or contributed to
appellant’s diagnosed psychiatric conditions. Neither she nor Dr. DeBoskey have provided a
clear explanation of how appellant’s March 18, 1996 employment injury purportedly caused or
contributed to her current psychiatric condition. Dr. Sabourin did not disagree with the
psychiatric diagnoses, however, he found that appellant’s “pain syndrome” arose from her
multilevel cervical degenerative disc disease, which was a preexisting and chronically evolving
process unrelated to her work injuries. Accordingly, the Board finds that the record does not
establish that appellant’s diagnosed major depressive episode and pain disorder are causally
related to her March 18, 1996 employment injury.
15

Jaja K. Asaramo, 55 ECAB 200, 204 (2004).

6

The Board further finds that the record demonstrates that appellant no longer suffers from
residuals of her accepted March 18, 1996 employment injury. The weight of the medical
evidence as represented by Dr. Sabourin’s opinion establishes that appellant’s employmentrelated cervical strain has resolved. As such, OWCP properly terminated entitlement to wageloss compensation and medical benefits effective January 21, 2010.
CONCLUSION
The Board finds that OWCP met its burden to terminate compensation and medical
benefits effective January 21, 2010.
ORDER
IT IS HEREBY ORDERED THAT the June 28, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 10, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

